Citation Nr: 0522487	
Decision Date: 08/17/05    Archive Date: 08/25/05

DOCKET NO.  01-06 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
herniation of the right soleus muscle.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

E. B. Joyner, Associate Counsel





INTRODUCTION

The veteran served on active duty from January 1944 to 
September 1947.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a November 2000 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Newark, New Jersey, which denied an 
evaluation in excess of 10 percent for herniation of the 
right soleus muscle.  Thereafter, in a February 2005 rating 
decision, the RO increased the rating to 20 percent.  As this 
does not represent the highest possible rating for this 
disability, the appeal continues.

When the case was last before the Board in November 2003, it 
was remanded for additional development.


FINDING OF FACT

The veteran's herniation of the right soleus muscle is 
manifested by disability of Muscle Group XI, which more 
nearly approximates moderately severe than severe muscle 
injury.


CONCLUSION OF LAW

A disability rating in excess of 20 percent for herniation of 
the right soleus muscle is not warranted.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.56, 4.73, Diagnostic 
Code 5311 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Subsequent to the filing of the appellant's claim, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law and 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  In addition, regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2004).  The VCAA and the 
implementing regulations are applicable to the present 
appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in his possession that pertains to the claim.  

The record reflects that through the supplemental statements 
of the case, a September 2002 letter from the Board, and a 
May 2005 letter from the Tiger Remand Team, the veteran has 
been informed of the evidence and information necessary to 
substantiate his claim, the information required of him to 
enable VA to obtain evidence in support of his claim, the 
assistance that VA would provide to obtain evidence in 
support of his claim, and the evidence that he should submit 
if he did not desire VA to obtain such evidence on his 
behalf.  Although VA did not specifically inform the veteran 
that he should submit any pertinent evidence in his 
possession, it did inform him of the evidence that would be 
pertinent and that he should either submit such evidence or 
provide VA with the information necessary for VA to obtain 
such evidence.  Therefore, the Board is satisfied that VA has 
complied with the notification requirements of the VCAA and 
the implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004).

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the veteran have been obtained.  In 
addition, the veteran has been afforded appropriate VA 
examinations.  Neither the veteran nor his representative has 
identified any outstanding evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence.  Therefore, the Board is also 
satisfied that VA has complied with the duty to assist 
provisions of the VCAA and the implementing regulations.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

In this case, the RO readjudicated the veteran's claim 
following compliance with the notice requirements of the VCAA 
and the implementing regulations.  There is no indication or 
reason to believe that its decision would have been different 
had the claim not been previously adjudicated.  In sum, the 
Board is satisfied that the RO properly processed the claim 
following compliance with the notice requirements of the VCAA 
and the implementing regulations.   




Factual Background

Service medical records note that the veteran was 
hospitalized in June 1946 for painful swelling of the right 
leg.  Physical examination revealed that there was a mass at 
the medial aspect of the right posterior tibial muscles.  In 
October 1946 an orthopedic consultant noted that there was no 
herniation but some detachment of some of the calf muscles, 
which allowed the muscles to bunch in one area.  

A September 1995 report of VA examination notes that the 
veteran ruptured his right soleus muscle while unloading a 
ship in 1946.  Since then, he has always had right leg 
limitation.  He has always walked with a limp, favoring his 
right leg.  Four and one half years prior to the exam the 
veteran suffered a stroke with left hemiparesis and now gets 
around with an electric wheelchair.  The veteran had 
difficulty standing and had marked difficulty getting on and 
off the examining table.  He was unable to hop on his right 
foot and he could not heel and toe walk, squat, or rise.  The 
examiner noted that the veteran's right soleus muscle was 
herniated.  There was 2+ edema of the right leg.  Knee 
flexors and extensors had normal strength; however, the right 
foot dorsiflexor was 4/5 and right foot plantar extenders 
showed give-way weakness.  The impression was muscle 
herniation, soleus muscle, right, with right leg weakness.

The report of an August 2000 VA examination notes that the 
veteran had a shrapnel wound to the right leg, 
posteromedially.  On exam dorsiflexor of the foot was 3 and 
plantar flexor was 5-.  In the right leg plantar flexor was 
4+ and dorsiflexor was 5-.  There was some weakness of the 
right opponens.  

A November 2004 VA exam report notes that the veteran 
reported having a shrapnel injury to his right leg in 1944 
and 1945.  The veteran reported using a walker.  He said that 
he feels unsteady on his feet.  The veteran was unable to 
stand for any length of time and he was unable to walk a few 
feet, so neither stance exam nor gait analysis was conducted.  
On physical exam the veteran's temperature was cool at his 
toes.  There was dependent rubor of all toes.  He had 
flatfoot upon sitting.  There was edema of the legs, left 
greater than right.  He had a herniation of the soleus 
muscle, which was palpable, but more visible when he 
doriflexed his right foot.  The veteran was unable to bend 
his left foot due to the paralysis.  Range of motion testing 
of the subtalar joint on the right side showed inversion of 5 
degrees and eversion of 5 degrees, which the examiner 
described as limited.  The veteran's ankle strength was +2/5 
on the right with the muscle of dorsiflexion and plantar 
flexion.  Upon dorsiflexion, the veteran experienced pain on 
palpation.  A medial herniation was felt on the medial leg 
upon dorsiflexion and at rest, but it was more prominent upon 
dorsiflexion.  The veteran had no contractures of his toes.  
He was limited with propulsion because there was limited 
ankle joint range of motion.  He had weakness of the muscles.  
The examiner opined that there was no excess fatigability 
because the veteran does not stand for any long period of 
time.  The flare-ups of the herniation and pain occur during 
dorsiflexion and upon palpation to the soleus muscle of the 
leg.  The diagnoses were shrapnel injury to right soleus 
muscle and pes planus deformity of the right foot secondary 
to soleus muscle injury.  

Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2004).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In addition, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3.

38 C.F.R. § 4.56(a) provides that an open comminuted fracture 
with muscle or tendon damage will be rated as a severe injury 
of the muscle group involved unless, for locations such as in 
the wrist or over the tibia, evidence establishes that the 
muscle damage is minimal.  38 C.F.R. § 4.56(b) provides that 
a through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  

38 C.F.R. § 4.56(c) provides that, for VA rating purposes, 
the cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement.  

38 C.F.R. § 4.56(d) provides that, under Diagnostic Codes 
5301 through 5323, disabilities resulting from muscle 
injuries shall be classified as slight, moderate, moderately 
severe or severe as follows:

(1) Slight disability of muscles.  (i) Type of 
injury.  Simple wound of muscle without debridement 
or infection.  (ii) History and complaint.  Service 
department record of superficial wound with brief 
treatment and return to duty.  Healing with good 
functional results.  No cardinal signs or symptoms 
of muscle disability as defined in paragraph (c) of 
this section.  (iii) Objective findings.  Minimal 
scar.  No evidence of fascial defect, atrophy, or 
impaired tonus.  No impairment of function or 
metallic fragments retained in muscle tissue.  

(2) Moderate disability of muscles.  (i) Type of 
injury.  Through and through or deep penetrating 
wound of short track from a single bullet, small 
shell or shrapnel fragment, without explosive 
effect of high velocity missile, residuals of 
debridement, or prolonged infection.  (ii) History 
and complaint.  Service department record or other 
evidence of in-service treatment for the wound.  
Record of consistent complaint of one or more of 
the cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue 
after average use, affecting the particular 
functions controlled by the injured muscles.  (iii) 
Objective findings.  Entrance and (if present) exit 
scars, small or linear, indicating short track of 
missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle 
tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  

(3) Moderately severe disability of muscles.  (i) 
Type of injury.  Through and through or deep 
penetrating wound by small high velocity missile or 
large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  (ii) History and 
complaint.  Service department record or other 
evidence showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of 
this section and, if present, evidence of inability 
to keep up with work requirements.  (iii) Objective 
findings.  Entrance and (if present) exit scars 
indicating track of missile through one or more 
muscle groups.  Indications on palpation of loss of 
deep fascia, muscle substance, or normal firm 
resistance of muscles compared with sound side.  
Tests of strength and endurance compared with sound 
side demonstrate positive evidence of impairment.  

(4) Severe disability of muscles.  (i) Type of 
injury.  Through and through or deep penetrating 
wound due to high-velocity missile, or large or 
multiple low-velocity missiles, or with shattering 
bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or 
sloughing of soft parts, intermuscular binding and 
scarring.  (ii) History and complaint.  Service 
department record or other evidence showing 
hospitalization for a prolonged period for 
treatment of wound.  Record of consistent complaint 
of cardinal signs and symptoms of muscle disability 
as defined in paragraph (c) of this section, worse 
than those shown for moderately severe muscle 
injuries, and, if present, evidence of inability to 
keep up with work requirements.  (iii) Objective 
findings.  Ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile 
track.  Palpation shows loss of deep fascia or 
muscle substance, or soft flabby muscles in wound 
area.  Muscles swell and harden abnormally in 
contraction.  Tests of strength, endurance, or 
coordinated movements compared with the 
corresponding muscles of the uninjured side 
indicate severe impairment of function.  If 
present, the following are also signs of severe 
muscle disability: (A) X-ray evidence of minute 
multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of the 
missile.  (B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, 
with epithelial sealing over the bone rather than 
true skin covering in an area where bone is 
normally protected by muscle.  (C) Diminished 
muscle excitability to pulsed electrical current in 
electrodiagnostic tests.  (D) Visible or measurable 
atrophy.  (E) Adaptive contraction of an opposing 
group of muscles.  (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the 
trapezius and serratus in wounds of the shoulder 
girdle.  (G) Induration or atrophy of an entire 
muscle following simple piercing by a projectile.  

The Rating Schedule provides that slight injury of Muscle 
Group XI will be noncompensably rated.  A moderate injury to 
this muscle group warrants a 10 percent rating; a moderately 
severe injury, 20 percent; and the maximum rating of 
30 percent will be assigned for a severe injury to this 
muscle group.  38 C.F.R. § 4.73, Diagnostic Code 5311.  

Analysis

The veteran's herniation of the right soleus muscle is 
currently rated as 20 percent disabling under 38 C.F.R. 
§ 4.73, Diagnostic Code 5311, Muscle Group XI.  The 
Diagnostic Code notes that the functions of Muscle Group XI 
are propulsion, plantar flexion of the foot; stabilization of 
the arch, flexion of the toes, and flexion of the knee.

According to the history of the injury, there was no 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, or intermuscular binding and scarring.  Service 
medical records do not show prolonged hospitalization for 
treatment of the injury.  There were no ragged, depressed and 
adherent scars indicating wide damage to muscle groups, and 
palpation did not show loss of deep fascia or muscle 
substance or soft flabby muscles.  The muscles did not swell 
and harden abnormally in contraction.  The most recent VA 
examination did not show visible or measurable atrophy, 
adaptive contraction of an opposing group of muscles, 
indurating or atrophy, as is needed in order to classify the 
injury as severe.  The medical evidence did show tests of 
strength and endurance demonstrative of positive evidence of 
impairment, as is required for the moderately severe 
disability contemplated by the currently assigned 20 percent 
evaluation.  The veteran does have limited range of motion 
and he cannot stand for any long period of time; however, 
this is already taken into account with the currently 
assigned 20 percent rating.  Accordingly, a higher rating for 
this disability is not warranted.

Finally, the Board has considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The veteran has not required frequent 
hospitalization for herniation of the right soleus muscle and 
the manifestations of such are consistent with the assigned 
schedular evaluation.  In sum, there is no indication that 
the average industrial impairment from the disability would 
be in excess of that contemplated by the evaluation assigned 
for the disability.  Therefore, referral of this case for 
extra-schedular consideration is not in order.  See Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. 
App. 337 (1996).  


						(CONTINUED ON NEXT PAGE)







ORDER

Entitlement to a rating in excess of 20 percent for 
herniation of the right soleus muscle is denied.




	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


